Exhibit 10.25

SECOND AMENDMENT

TO

TRUST AGREEMENT NO. 7

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and AmeriTrust Company
National Association entered into Trust Agreement No. 7 (the “Agreement”)
effective April 9, 1991, which Agreement was amended on one previous occasion;

WHEREAS, Society National Bank (the “Trustee”) is the successor in interest to
AmeriTrust Company National Association; and

WHEREAS, Cleveland-Cliffs and the Trustee desire to further amend the Agreement;

NOW, THEREFORE, effective November 1, 1994, Cleveland-Cliffs and the Trustee
hereby amend the Agreement by revising EXHIBIT A thereto, which EXHIBIT A is
attached hereto and made a part hereof, to provide as hereinafter set forth.

*    *    *

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have executed this Second
Amendment at Cleveland, Ohio, this 18th day of November, 1994.

 

CLEVELAND-CLIFFS INC By     /s/    R.F. Novak   Title: Vice President-Human
Resources

 

SOCIETY NATIONAL BANK By     /s/    M.O. Minar   Title: Vice President  

Deanna J. Krizman

  Title: Trust Officer